UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 98-40686
                           Summary Calendar

                           CAROLYN C. LOPEZ,

                                                Plaintiff-Appellant,

                                VERSUS

               WILLIAM J. HENDERSON, Postmaster General,
                 United States Postal Service; ET AL.,

                                                           Defendants,

               WILLIAM J. HENDERSON, Postmaster General,
                     United States Postal Service,

                                                 Defendant-Appellee.


          Appeal from the United States District Court
               for the Southern District of Texas
                           M-95-CV-13
                           M-95-CV-96


                             July 27, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Carolyn C. Lopez appeals the district
court’s grant of summary judgment in favor of Defendant-Appellee

William J. Henderson, Postmaster General of the United States

Postal Service.    The district court rejected Lopez’s allegations

of racial and sex discrimination in violation of Title VII of the



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.

Agreeing de novo with the district court, we affirm.

                                      I.

                           FACTS AND PROCEEDINGS

     Lopez is a white woman who was employed by the United States

Postal Service as a rural letter carrier with the Mercedes, Texas

post office.      Lopez claims that the Postal Service treated her

differently on the bases of her race and her sex.              She further

asserts that the Postal Service retaliated against her for filing

charges of discrimination based on these alleged incidents.            Lopez

grounds these claims on the incidents described below.

A.   Lopez’s Disparate Treatment Claims

     1.     Denial of auxiliary assistance and breach of settlement

            agreement

     Lopez states that she was denied auxiliary assistance2 on

three occasions over several years because she is a white woman.

Lopez    first   made,   and   was   denied,   a   request   for   auxiliary

assistance in October of 1988.        In August of 1990, Lopez filed an

EEO complaint, alleging discriminatory treatment because a male

letter    carrier   had,    under    similar   circumstances,      requested

assistance in January of 1990, and, unlike her, had received it.

This particular dispute was resolved in a settlement agreement

entered into between Lopez, her supervisor, Antonio Echavarria, and

     2
          On days when a mail carrier has an excessive volume of
mail to deliver, the carrier may request assistance before
departing on his route. In the Postal Service, this is called a
request for auxiliary assistance.


                                      2
the Mercedes Postmaster, Robert Pantoja.

     In    September     of   1993,    Lopez    again    asked   for   auxiliary

assistance, and again her request was denied.                Alleging that the

Postal Service was in breach of the settlement agreement, Lopez

filed a notice of the breach with the Postal Service in October of

1993, claiming discriminatory treatment.                The Postal Service, in

November of 1993, declined to reinstate her original August 1990

complaint.     On Lopez’s appeal, the EEOC, in February of 1994,

ordered    that   the    Postal   Service      comply    with    the   settlement

agreement.

     In February of 1995, Lopez once again requested, and was again

denied, auxiliary assistance.           She requested EEO counseling, and

received notice of right to file in April of 1995.                 She filed an

EEO complaint that same month, and the Postal Service dismissed the

complaint in June of 1995, noting that Lopez had already made this

complaint the subject matter of a district court action.

     2.     Letters concerning attendance

     Lopez also claims that the Postal Service’s placing in her

personnel    file   of   warning      letters   concerning       her   attendance

constituted discriminatory treatment on the bases of her race and

her sex.    In September of 1993, the Postal Service placed Lopez on

restricted sick leave, meaning that if she took sick leave she was

required to provide proof that she had visited a doctor. According

to the Postal Service, Lopez regularly took sick leave just before

and just after weekends and holidays.           In October of 1993, Pantoja

issued Lopez a warning concerning her irregular attendance because,


                                        3
despite the restriction, she had continued to take sick leave

immediately preceding and following weekends.        Lopez sought EEO

counseling in November of 1993, and, in December of 1993, the EEO

issued Lopez a notice of right to file, which she did.             In

accordance with a settlement agreement between the Postal Service

and the National Rural Letter Carriers Association, the Postal

Service removed the warning letter from Lopez’s personnel file.

After the removal of the letter, the Postal Service dismissed the

EEO complaint on the basis of mootness.       Lopez did not appeal to

the EEOC.

     According to the Postal Service, Lopez continued to take sick

leave immediately before and after weekends and holidays.     Pantoja

issued Lopez another warning letter in April of 1994, and Lopez

again sought EEO counseling.      In June of 1994, she received notice

of her right to file an EEO complaint.           She did so, and in

response, the Postal Service removed the letter from her personnel

file. The Postal Service subsequently dismissed the EEO complaint,

and again Lopez did not appeal to the EEOC.

     3.     Payment of compensation to a substitute carrier following

            vehicular breakdown

     Lopez also contends that she was treated differently from

other employees when she had a vehicular breakdown.     Specifically,

Lopez claims that the Postal Service did not inform her that she

need not compensate a substitute carrier directly when her own

vehicle broke down, as the substitute would be paid through the

payroll system.     When Lopez’s vehicle broke down in October of


                                    4
1993, a substitute was called in to complete the route.   The Postal

Service paid the substitute for the day, and deducted a day of

annual leave for Lopez.     She claims that she paid the substitute

directly for the day.      Lopez sought EEO counseling later that

month, claiming that a male letter carrier had suffered a vehicular

breakdown in September of 1993 but had not been required to

compensate his substitute.    Lopez received notice of her right to

file a complaint, and did so with the Postal Service in December of

1993.     The Postal Service denied the claim in April of 1995, and

Lopez did not appeal to the EEOC.

B.   Lopez’s Retaliation Claims

     1.     Four-mile mileage reduction

     Lopez alleges that the Postal Service reduced her daily

mileage by four miles in retaliation against her for filing the

foregoing EEO complaints. As compensation for rural route carriers

is determined by a formula that includes mileage, this reduction

adversely affected Lopez’s pay.

     Before the spring of 1995, the Postal Service required all

Mercedes rural carriers to return to the station during the noon

hour to drop off the outgoing mail that they had picked up during

the morning.    This outgoing morning mail was then forwarded to the

McAllen, Texas station during the noon hour so that the mail

processing machinery at the McAllen station would have a sufficient

volume of mail to keep those machines operating throughout the day.

     According to the Postal Service, however, in the spring of

1995, the mail volume in McAllen proper had grown sufficiently


                                  5
large that noon forwarding of the Mercedes morning mail was no

longer needed       to   keep   the   McAllen     machines    in    constant    use.

Accordingly, the Postal Service stopped requiring Mercedes rural

carriers to return to the station at noon to drop off outgoing

mail, and this resulted in a reduction in mileage for all such

carriers.    As an exception, the Postal Service did permit one

carrier to continue making a noon drop-off during the winter season

because the volume of outgoing mail he picked up in the morning

during that season was so great that he could not see out of the

rear of his vehicle. Despite the Postal Service’s contention that,

except for that single carrier, the mileage reduction affected all

rural carriers       equally,    Lopez       insists   that   she   was   the   only

employee who suffered a loss of mileage or reduction in pay.                    Lopez

did not file an EEO complaint concerning this matter.

     2.     Communications with physician

     Lopez also claims that, in retaliation for her filing of the

EEO complaints, Pantoja and Echavarria called her doctor without

her permission.      She alleges that these calls prompted her doctor

to discontinue treating her.3

C.   Procedural History

     The    facts    underlying       this    matter   produced     two   separate

lawsuits in the district court, which were later consolidated.

Lopez first filed suit in the United States District Court for the


     3
          In 1996, Lopez was allegedly diagnosed with lateral
epicondylitis, a soreness in her right arm. Lopez went through the
worker’s compensation process and received documentation showing
she could not perform repetitive motions.

                                         6
Southern District of Texas, McAllen Division, in January, 1995.

She filed a second suit in the same district court in April of that

year. That court consolidated these two cases in July.             The Postal

Service moved for summary judgment. The district court granted the

motion and entered a judgment dismissing Lopez’s case in April,

1998.        Lopez timely filed a notice of appeal.

                                         II.

                                    ANALYSIS

A.       Standard of Review

         We review a district court’s grant of summary judgment de

novo.4       Summary judgment is appropriate if the record, when viewed

in the light most favorable to the non-moving party, “show[s] that

there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law.”5            In this

employment discrimination case, our focus is on whether there

exists a genuine issue of material fact regarding intentional

discrimination by the Postal Service against Lopez.6

B.       Merits

         We determine whether a genuine issue of material fact exists

as   to      Lopez’s   disparate   treatment   and   retaliation   claims   by




         4
          Lawrence v. University of Texas Medical Branch at
Galveston, 163 F.3d 309, 311 (5th Cir. 1999).
         5
                FED. R. CIV. P. 56(c).
     6
          See Lawrence, 163 F.3d at 312; Long v. Eastfield College,
88 F.3d 300, 304 (5th Cir. 1996).

                                          7
resorting to the same evidentiary framework.7          The burden-shifting

structure applicable to Title VII disparate treatment is equally

applicable to Title VII unlawful retaliation cases.8            As Lopez has

not proffered any direct evidence of discrimination, she must show

such discrimination indirectly.9             First, Lopez must establish a

prima facie case.10       To establish a prima facie case of disparate

treatment, Lopez must show that (1) she was a member of a protected

class     under   Title   VII;   (2)   her   performance   of   the   elements

necessary for her job was satisfactory; (3) she was subjected to an

adverse employment action; and (4) others similarly situated were

more favorably treated.11         To establish a prima facie case of

retaliation, Lopez must demonstrate that (1) she engaged in an

activity protected by Title VII; (2) she was subject to an adverse

employment action; and (3) there is a causal link between the


     7
          Because we subject this case to this form of analysis,
and conclude that Lopez did not raise a genuine issue of material
fact as to her disparate treatment and retaliation claims, we need
not address the Postal Service’s contention that summary judgment
was proper because, as to each of her claims, Lopez had either
failed to exhaust her administrative remedies or the claim was
moot.   Although the Postal Service raised this issue in the
district court in its motion for summary judgment, the district
court did not grant the motion on these grounds. For purposes of
our analysis, we assume, arguendo, that, as to each of her claims,
Lopez exhausted her administrative remedies and that none of her
claims was moot.
     8
             Long, 88 F.3d at 304.
     9
             See Lawrence, 163 F.3d at 312.
     10
             Id.; Long, 88 F.3d at 304.
    11
          See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802,
802 n.13 (1973); Urbano v. Continental Airlines, 138 F.3d 204, 206
(5th Cir. 1998).

                                        8
adverse employment action and the protected activity.12

      If Lopez successfully establishes a prima facie case, the

defendant -- the Postal Service -- must articulate legitimate, non-

discriminatory      or    non-retaliatory      reasons     for   the   challenged

employment      actions.13      If     the     Postal    Service    successfully

articulates such reasons, the inference of discrimination raised by

the prima facie case disappears, and Lopez must prove, by a

preponderance of the evidence, that the reasons articulated by the

Postal Service are pretextual and that the Service intentionally

discriminated.14

      In the instant case, all but one of Lopez’s claims clearly do

not   involve     occurences    that    rise    to   the    level   of   “adverse

employment actions.” Therefore, Lopez could not establish a prima

facie case on these claims.            “Title VII was designed to address

ultimate employment decisions, not to address every decision made

by employers that arguably might have some tangential effect upon

those ultimate decisions.”15         “[E]mployment actions are not adverse

where pay, benefits, and level of responsibility remain the same.”16

We have previously noted that “[u]ltimate employment decisions

include    acts    such    as   hiring,      granting      leave,   discharging,


      12
          Burger v. Central Apartment Management, Inc., 168 F.3d
875, 878 (5th Cir. 1999).
      13
           See Lawrence, 163 F.3d at 312; Long, 88 F.3d at 304-305.
      14
           See Lawrence, 163 F.3d at 312; Long, 88 F.3d at 305.
      15
           Dollis v. Rubin, 77 F.3d 777, 781-82 (5th Cir. 1995).
      16
           Watts v. Kroger Co., 170 F.3d 505, 512 (5th Cir. 1999).

                                        9
promoting, and compensating”.17           Here, all of the Postal Service’s

alleged transgressions relating to Lopez’s disparate treatment

claims -- its refusal to grant Lopez’s requests for auxiliary

assistance, its alleged breach of the 1991 settlement agreement,

its    decision    to   issue   letters       of    warning   concerning   Lopez’s

attendance, and its treatment of Lopez in relation to her vehicular

breakdown -- were not adverse employment actions.                  Neither was the

placement of telephone calls to Lopez’s doctor by her supervisors,

allegedly     in    retaliation    for        her    filing   of   discrimination

complaints.       As such, Lopez could not establish a prima facie case

on these claims, so summary judgment was proper.18

       We thus need only address Lopez’s one remaining claim, that

the Postal Service reduced her mileage in retaliation for filing

discrimination complaints.         Even assuming, without deciding, that

the Postal Service’s reduction of Lopez’s mileage constituted an

adverse employment action and that Lopez properly established a

      17
          Mattern v. Eastman Kodak Co., 104 F.3d 702, 707 (5th Cir.
1997) (citation and internal quotation omitted).
       18
           Lopez contends that the district court erred in
determining that she had not established a prima facie case because
it employed a standard rendered obsolete in light of the Supreme
Court’s decision in Burlington Industries, Inc. v. Ellerth, 118 S.
Ct. 2257 (1998), a sexual harassment case. In Ellerth, the Supreme
Court noted that “[a] tangible employment action constitutes a
significant change in employment status, such as hiring, firing,
failing to promote, reassignment with significantly different
responsibilities, or a decision causing a significant change in
benefits.”   Id. at 2268.    We need not reach this issue in the
instant case, however. Even if Ellerth “lowers the bar” regarding
that which qualifies as an adverse employment action, Lopez’s
disparate treatment claims and retaliation claim regarding the
placement of telephone calls to her doctor do not, in any event,
satisfy the Ellerth definition of a tangible employment action.
See Watts, 170 F.3d at 512 n.5.

                                         10
prima facie case of retaliation on this claim, the Postal Service

proffered a legitimate, non-retaliatory reason for the action that

it took, and Lopez failed to create a genuine issue of fact that

the Postal Service’s reason was pretextual or that the Service

unlawfully retaliated against her.19             According to the Postal

Service, it     eliminated   the   noon   hour   dispatch   for   all   rural

carriers (except for the one who collected so much mail in the

morning during the winter season that he could not see out the back

of his vehicle) because it was no longer necessary.                The non-

retaliatory reason advanced by the Postal Service is that, by 1995,

there was such a volume of mail generated in McAllen proper that

additional mail from Mercedes was no longer needed just to keep the

McAllen machines running full time.

     In light of the Postal Service’s proffered legitimate, non-

retaliatory reason, Lopez had to raise a genuine issue of fact as

to whether the Postal Service unlawfully retaliated against her.20

This she has not done.       Even if Lopez had shown that the Postal

Service’s proffered reason was pretextual, (which she has not

shown), she would still have to show that the Postal Service

intentionally discriminated against her on the basis of her race or

sex.21    A plaintiff’s evidence of pretext must create an inference

     19
            See Long, 88 F.3d at 308.
     20
            Long, 88 F.3d at 308.
     21
          See St. Mary’s Honor Center v. Hicks, 509 U.S. 502, 514-
16, 519 (1993). In Hicks, the Supreme Court noted that “[i]t is
not enough . . . to disbelieve the employer; the factfinder must
believe the plaintiff’s explanation of intentional discrimination.”
Id. at 519.

                                    11
of discrimination.22         To create a jury question, Lopez’s evidence

must be “substantial”.23            In the instant case, Lopez has proffered

no    evidence     that    raises    even    an    inference         of   pretext       or   of

retaliatory motive on the part of the Postal Service.                                  Alone,

Lopez’s subjective belief that she was retaliated against because

she    is   a    white    female    is   not      sufficient         to   raise       such   an

inference.24        Absent evidence of retaliatory motive, Lopez has

failed to raise the requisite material issues of fact concerning

Postal      Service      retaliation     against        her    to    warrant      a    trial.

Consequently,         summary      judgment       for    the        defendant     on     this

retaliation claim was proper.

                                         III.

                                      CONCLUSION

       On the strength of our de novo review of the summary judgment

record, we agree with the district court and conclude that it did

not commit error by granting the Postal Service’s motion for

summary judgment.          For the foregoing reasons, the judgment of the

district court is

AFFIRMED.




       22
          See Rhodes v. Guiberson Oil Tools, 75 F.3d 989, 994-95
(5th Cir. 1996) (en banc).
       23
                See id. at 993.
       24
          See Lawrence, 163 F.3d at 313 (quoting Elliott v. Group
Medical & Surgical Service, 714 F.2d 556, 567 (5th Cir. 1983) (“[A]
subjective belief of discrimination, however genuine, [may not] be
the basis of judicial relief.”).

                                            12